Case: 11-10068       Document: 00511747081         Page: 1     Date Filed: 02/03/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 3, 2012
                                     No. 11-10068
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk



JOHN T. JOSEY,

                                                  Plaintiff-Appellant,

versus

WILLIAM WALLACE, Trooper of the Texas Department of Public Safety;
RUSSELL REID, Trooper of the Texas Department of Public Safety;
JOHN HALLENBECK, Trooper of the Texas Department of Public Safety;
TIM MURPHY, Trooper of the Texas Department of Public Safety;
GREGORY HAIR, Trooper of the Texas Department of Public Safety;
GREG LOWREY, District Attorney, Wise County, Texas;
TIM COLE, Assistant District Attorney, Wise County, Texas;
DISTRICT ATTORNEY OFFICE, Wise County, Texas,

                                                  Defendants-Appellees.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:10-CV-843


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
       While incarcerated as a pretrial detainee, John Josey filed a 42 U.S.C.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10068    Document: 00511747081      Page: 2   Date Filed: 02/03/2012

                                  No. 11-10068

§ 1983 complaint against the above-named defendants. The district court con-
ducted a preliminary screening and dismissed the complaint pursuant to 28
U.S.C. § 1915A(b)(1). Josey appeals.
      Because the complaint was dismissed as frivolous and for failure to state
a claim, we review that dismissal de novo. See Geiger v. Jowers, 404 F.3d 371,
373 (5th Cir. 2005). The district court determined that the prosecuting attorneys
whom Josey named as defendants were absolutely immune from suit. The court
determined that Josey had not alleged a claim of excessive use of force against
the state troopers named as defendants, because Josey had not alleged any
injury. Although Josey asserts that his constitutional rights were violated, he
does not challenge these determinations by the district court. Accordingly, he
has abandoned on appeal any challenge to the basis for the dismissal of his com-
plaint. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987). Further, there is no authority to support Josey’s contention that
a dismissal under § 1915A must be entered within thirty days of the filing of a
complaint subject to dismissal thereunder.
      The dismissal of the complaint as frivolous and for failure to state a claim
upon which relief may be granted counts as a strike for purposes of 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
Josey has had at least two other civil rights complaints dismissed as frivolous
and for failure to state a claim, and those dismissals also count as strikes. Josey
v. Bell Cnty., Tex., No. 6:03-CV-63 (W.D. Tex. Sept. 29, 2003); Josey v. Tex. Dep’t
of Pub. Safety, No. 6:03-CV-39 (W.D. Tex. June 16, 2003). Because Josey has
accumulated three strikes, he is now barred from proceeding in forma pauperis
in any civil action or appeal filed while he is incarcerated or detained in any
facility unless he is under imminent danger of serious physical injury. See
§ 1915(g).
      The judgment of dismissal is AFFIRMED.



                                        2